Citation Nr: 1208410	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of traumatic brain injury (TBI), to include blurred vision.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to July 2006.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied service connection for TBI with headaches and blurred vision.  The Muskogee, Oklahoma RO apparently retains jurisdiction over this case.  In February 2010, the Board remanded this matter for further development/

In the September 2007 rating decision, the RO also denied service connection for  irritable bowel syndrome and residuals of right finger injury, which were also the subject of the February 2010 Board remand.  Subsequently, in November 2011, the RO granted service connection for irritable bowel syndrome, migraine headaches, and residuals of right finger injury, evaluated as 30 percent, 10 percent, and 10 percent disabling, respectively, effective in August 2006.  As this represents a full grant of the benefits sought and the Veteran has not appealed the effective date or evaluations assigned, these issues are no longer before the Board.

For reasons explained below, the Board finds it must again remand the remaining issue, entitlement to service connection for the residuals of traumatic brain injury (TBI), to include blurred vision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the RO/AMC made every attempt to comply with the directions of the February 2010 remand.  

The February 2010 remand directed the RO/AMC, among other things, to obtain VA and non-VA treatment records, search for service treatment records, and to accord the Veteran additional VA examination to determine the nature, extent, and etiology of any TBI residuals.  The remand further requested that the RO/AMC obtain the medical credentials of the Veteran's mother, a registered nurse, who had provided a statement in support of his claim. 

In May 2010, the RO/AMC sent the Veteran a letter and requested that he provide any treatment records he had in his possession, and that he request his mother's medical credentials.  The record does not show that the Veteran responded.

The RO/AMC obtained VA treatment records from 2007 through 2010.  The RO/AMC also asked the National Personnel Records Center (NPRC) to obtain the Veteran's service treatment records, to include clinical and hospital records.  In May 2010, NPRC responded that the Veteran's clinical and hospital records had not yet been retired to NPRC.  In March 2011, a special search by the RO/AMC resulted in no further service records being located for the Veteran.  In November 2011, the RO made a formal finding of the unavailability of the Veteran's service treatment records and notified the Veteran, asking for his assistance in obtaining the records.  The record again shows that the Veteran did not respond.  

The Veteran was scheduled for VA examination in October 2010.  The Veteran did not report for VA examination and was initially coded as a "no-show" in a VA treatment entry dated in October 2010.  It was noted that the notification letter was not returned as undeliverable.  However, a November 2010 entry shows that the Veteran called and canceled his scheduled examinations.  

Review of the record, including a March 2011 deferred rating and March 2011 report of general information reveals that the Veteran was a participant in an inpatient substance abuse program during the month of October 2010.  At the end of the month, he informed the VA he was re-locating to North Dakota.  He was, at that time, compliant with after care treatment.  

Given that the Veteran was in an inpatient treatment program when his VA examinations were originally scheduled, and that he called to cancel them, the Board cannot find that he reported without good cause for said examinations.  See 38 C.F.R. § 3.655(a) (2011).  

Moreover, the medical evidence continues to present a conflicted disability picture.  Magnetic resonance imaging (MRI) of the Veteran's brain in 2007 revealed normal results.  In addition, an August 2010 polytrauma clinic consult entry reflects that the Veteran's reported 2006 head injury was assessed as likely resulting in a concussion, from which a complete recovery would have been anticipated.  Notwithstanding, the record also appears to reflect that the Veteran reported having been present or near to an event involving an improvised explosion device.  Entries in VA treatment records in September and October 2010 continue to show AXIS III diagnoses of TBI and head injury.  

It is noted that the Veteran's discharge documents reflect service in Afghanistan from April 2005 to April 2006, and his military occupational specialty was as an ammunition specialist.  

Based on the foregoing, the Board determines the Veteran should be given another opportunity to report for VA examination, and to respond to the requests that he provide additional evidence and information.

In this regard, the Veteran is reminded "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Veteran, alone, is responsible to keep the RO informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

It is noted that the Veteran reported he was relocating to North Dakota.  Review of the record suggests that the Veteran's representative has been changed.  The Board has reviewed records in Virtual VA and finds no power of attorney filed subsequent to the VA Form 21-22 of record signed by the Veteran in April 2007 appointing the Missouri Veterans Commission.

In addition, the record reflects that the Veteran may have continued to receive treatment at the VA Medical Center (VAMC).  As this matter is being returned for additional development, all ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Take all necessary actions to locate the Veteran and ascertain his correct address and contact information.

2. Clarify the Veteran's representative and provide the representative an opportunity to offer argument in support of the Veteran's claim, if this has not already been done.

3. With any necessary assistance from the Veteran, identify and obtain all outstanding VA and private treatment records.  All efforts to obtain additional evidence must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).


4. Again make all attempts to obtain the Veteran's service treatment records, to include hospital records and clinical records, to include those actions indicated in "fire-related" records.  Perform all follow-up indicated, including requesting the assistance of the Service Department, and document negative responses.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

5.  Again contact the Veteran and ask him to provide his mother's medical credentials.  Also advise him that buddy statements, or lay witness statements, may be provided to attest to the events in Germany that he argues resulted in TBI residuals.

6. Schedule the Veteran for a VA examination with the appropriate specialist to determine the nature, extent and etiology of any residuals of TBI to include blurred vision.  

The claims folder, to include this remand, must be made available to the examiner for review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to offer the following opinions:

a)  Identify any current residuals of TBI that have been manifested since the Veteran's discharge in 2006.  

b)  For any residuals of TBI identified, the examiner should provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service; 

ii)  is the result of any incident of active military service;

iii)  is the result of any other service-connected disabilities; 

iv)  is the result of the aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected disability by a service-connected disability(s). 

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the psychiatric or neurological disability(ies), the examiner should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7. Advise the Veteran and his representative in writing that it is the Veteran's responsibility to report for VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

8. To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

9. After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


